Citation Nr: 1023785	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-41 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Coast Guard from October 1979 to October 2001.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2004 rating 
decisions by the Detroit, Michigan, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
July 2002 decision denied service connection for the left 
knee and shoulder disabilities, while the February 2004 
decision denied entitlement to an increased evaluation for 
headaches.

In a September 2006 decision, the Board in relevant part 
denied service connection for left knee and shoulder 
disabilities, and denied entitlement to a compensable 
evaluation for headaches.  The Veteran appealed these denials 
to the Court of Appeals for Veterans Claims (the Court).  
Based upon a Joint Motion for Remand, the Court in June 2008 
vacated the Board's decision with respect to the listed 
issues, and remanded the matters to the Board for further 
action.  The Court did not disturb the Board's decisions 
denying service connection for right eye, right leg, or left 
ankle disabilities.

The Veteran testified at a June 2006 hearing held at the RO 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Remand is required to compliance with VA's duties to notify 
and assist the Veteran in substantiating his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Left Shoulder and Knee Disabilities

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, there is a low 
threshold which requires only that the evidence "indicate" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records reflect that in July 1995, the 
Veteran was treated for complaints of bilateral knee aches.  
Examiners reported no known trauma to the knees, and there 
was no swelling, locking, or weakness.  In 1993, similar 
findings were made; the Veteran complained of bilateral knee 
pain, but physical findings, including x-rays, were 
unremarkable.  Pain of the left knee, individually, was also 
reported on two additional occasions.  In all instances, the 
complaints resolved with use of medications. 

Similarly, in February 2001 the Veteran complained of 
bilateral shoulder disability.  Doctors made no objective 
findings showing any disease or injury of the left shoulder 
at that time. 

Post service records show current diagnoses of left shoulder 
and knee disabilities, and the Veteran reports ongoing 
symptomatology.

Under the standard set forth in the McLendon decision, issued 
days prior to the Board's determination, a remand is required 
for a medical opinion regarding a nexus between in-service 
complaints and current disabilities.

B.  Headaches

First, the Board notes that the September 2006 decision 
mistakenly found that the appeal for a compensable evaluation 
for headaches stemmed from the initial grant of service 
connection for that disability.  However, service connection 
for headaches was granted in the July 2002 rating decision, 
while the current appeal stems from a decision rendered in 
February 2004 in regard to an October 2003 claim for 
increase.

Findings with regard to the adequacy of notice to the 
Veteran, or to the harmless nature of any errors in such 
notice, contained in the September 2006 Board decision are 
not therefore accurate.  To ensure that the Veteran has not 
been prejudiced by any errors in the timing or content of the 
notice provided, on remand VA should undertake to again 
notify the Veteran with regard to his claim for increase, in 
compliance with applicable laws and regulations, as well as 
Court precedent.

Second, remand is required to obtain updated findings 
regarding the Veteran's headaches disability.  He has not 
been examined since April 2005, and has not subjectively 
described his disability since the June 2006 hearing.  On 
remand, an examination must be performed to obtain updated 
objective and subjective evidence of the severity of the 
disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

2.  Obtain updated VA treatment records 
from the VA medical center in Detroit, 
Michigan, all associated clinics, and any 
other VA facility identified in the record 
or by the Veteran.

3.  Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the left knee and 
left shoulder, and should opine as to 
whether it is at least as likely as not 
that any diagnosed condition is related to 
documented in-service complaints of pain 
of the respective joints.  A full and 
complete rationale for all opinions 
expressed is required.

4.  Schedule the Veteran for a VA 
miscellaneous neurological examination.  
The examiner should describe in detail the 
current status of the Veteran's headache 
disability to include reporting of the 
Veteran's subjective complaints.  The 
examiner must comment on the frequency and 
severity of the headaches.

5.  The RO should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

